Per Curiam.

We concur with the board’s findings and recommendations. Respondent is hereby indefinitely suspended from the practice of law. Moreover, the court admonishes respondent that in any application for reinstatement, the court will look for proof that respondent has resolved his alcohol abuse problems and made restitution to persons injured by his misconduct. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.